EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Logan Lorson and Lance Wimmer (Reg. No. 63,730) on 15 July 2022.

The application has been amended as follows: 

1.	(currently amended)  A non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry to:
provide a cloud-based application that maintains an editable draft issue comprising a plurality of draft articles, wherein each of the plurality of draft articles comprises an article classification and a table of contents indicator, wherein the article classification is indicative of whether a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement, wherein the table of contents indicator is indicative of whether the respective draft article of the plurality of draft articles is to appear in tables of contents;
determine, based on the table of contents indicator of each draft article of the plurality of draft articles, a subset of the plurality of draft articles having a table of contents indicator indicative that the respective draft article is to appear in the tables of contents;
generate a draft table of contents for the draft issue, the draft table of contents comprising an indication of the subset of the plurality of draft articles;
generate a published issue comprising: 
a plurality of published articles corresponding to the plurality of draft articles based on the draft issue; and
a published table of contents generated based on the draft table of contents, wherein the draft issue is maintained after generating the published issue; [[and]]
provide the published issue to one or more electronic devices; and
after providing the published issue to the one or more electronic devices, provide an updated published issue to the one or more electronic devices based on a user input to modify the draft issue.
2.	 (previously presented)  The non-transitory, computer-readable medium of claim 1, wherein: 
the instructions, when executed, are configured to cause the processing circuitry to determine an order of articles within the subset of the plurality of draft articles based on the article classification of each article of the subset of the plurality of draft articles; and
the draft table of contents for the draft issue comprises a listing of the subset of the plurality of draft articles in the determined order.

3.	(previously presented)  The non-transitory, computer-readable medium of claim 2, wherein the instructions, when executed, are configured to cause the processing circuitry to:
receive user input to modify the order of articles in the draft table of contents independently of an order of the draft articles in the subset of the plurality of draft articles within the draft issue, add or delete a section in the draft table of contents, or both; and
generate a modified draft table of contents based on the user input. 

4.	(original)  The non-transitory, computer-readable medium of claim 3, wherein the instructions, when executed, are configured to cause the processing circuitry to send a notification to update the modified draft table of contents after a draft article, a published article, the draft issue, or the published issue has been modified.

5.	(previously presented)  The non-transitory, computer-readable medium of claim 2, wherein: 
the plurality of draft articles comprises one or more advertisements; and
the subset of the plurality of draft articles only includes draft articles of the plurality of draft articles other than the one or more advertisements.
	
6.	(previously presented)  The non-transitory, computer-readable medium of claim 2, wherein the draft table of contents comprises:
	a first section comprising each respective article of the subset of the plurality of draft articles having an article classification indicating the respective draft article is a feature article; and
	a second section separate from the first section, the second section comprising each respective article of the subset of the plurality of draft articles having an article classification indicating the respective draft article is a regular article.

7.	(previously presented)  The non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed, are configured to cause the processing circuitry to:
generate a draft table of contents indicative of at least a portion of the plurality of draft articles, wherein the draft table of contents comprises a first set of article identifiers indicative of the at least a portion of the plurality of draft articles; and
generate, based on the draft table of contents, a published table of contents indicative of at least a portion of the plurality of published articles, wherein the published table of contents comprises a second set of article identifiers that is different than the first set of article identifiers and is indicative of the at least a portion of the plurality of published articles.

8.	(previously presented)  The non-transitory, computer-readable medium of claim 1, wherein the plurality of published articles comprises: 
at least one issue-specific article that is only viewable within the published issue; and
at least one issue-independent article that is published outside of the published issue for public consumption.

9. 	(original)  The non-transitory, computer-readable medium of claim 8, wherein the instructions, when executed, are configured to cause the processing circuitry to:
determine whether an outside article corresponding to the at least one issue-independent article has been published; and
upon determining that the outside article has been published, provide an indication on a representation of the at least one issue-independent article that the outside article has been published.

10.	(currently amended)  The non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed, are configured to cause the processing circuitry to: 
after providing the published issue to the one or more electronic devices, modify the draft issue based on the user input to modify the draft issue;

generate [[an]]the updated published issue based on the modified draft issue; and
provide the updated published issue to the one or more electronic devices after generating the updated published issue.

11.	(previously presented)  The non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed, are configured to cause the processing circuitry to: 
generate a second draft issue; and
identify one or more articles eligible to be included in the second draft issue based on channel associated with credentials of a user.

12. 	(original)  The non-transitory, computer-readable medium of claim 11, wherein the instructions, when executed, are configured to:
receive user input regarding a portion of the one or more articles;
add the portion of the one or more articles to the second draft issue;
receive user input regarding an order of the portion of the one or more articles; and
arrange the portion of the one or more articles in the order indicated by the user input.

13.	(original)  The non-transitory, computer-readable medium of claim 1, wherein: 
the draft issue comprises a first plurality of identifiers indicating the plurality of draft articles; and
the published issue comprises a second plurality of identifiers indicating the plurality of published articles, wherein the second plurality of identifiers indicates different data than the first plurality of identifiers.

14.	(previously presented)  The non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed, are configured to cause the processing circuitry to:
receive user input to modify at least one draft article of the plurality of draft articles after generating the published issue, wherein a published article of the plurality of published articles included in the published issue is generated based on the at least one draft article; and
modify the at least one draft article of the plurality of draft articles based on the user input without modifying a corresponding published article of the plurality of published articles.

15.	(currently amended)  A cloud-based publishing system comprising processing circuitry configured to:
receive content from one or more content providers, wherein the content comprises one or more articles;
generate a draft issue comprising a first set of data indicative of the one or more articles, wherein the first set of data comprises an article classification and a table of contents indicator for each of the one or more articles, wherein the article classification is indicative of whether a respective article of the one or more articles is a feature article, regular article, or advertisement, wherein the table of contents indicator is indicative of whether the respective article of the one or more articles is to appear in tables of contents;
determine, based on the table of contents indicator of each article of the one or more articles, a subset of the one or more articles having a table of contents indicator indicative that the respective draft article is to appear in the tables of contents;
generate a draft table of contents for the draft issue, the draft table of contents comprising an indication of the subset of the one or more articles;
generate a published issue based on the draft issue, wherein the published issue comprises:
a second set of data that is different than the first set of data and indicative of the one or more articles; and
a published table of contents generated based on the draft table of contents, wherein the draft issue is maintained after generating the published issue; [[and]]
provide the published issue for display on an electronic device; and
after providing the published issue to the electronic device, provide an updated published issue to the electronic device based on a user input to modify the draft issue.

16.	(previously presented)  The cloud-based publishing system of claim 15, wherein the processing circuitry is configured to lock the draft issue from being edited after generating the published issue.

17.	(previously presented)  The cloud-based publishing system of claim 16, wherein the processing circuitry is configured to:
receive a request to unlock the draft issue for editing from a user;
unlock the draft issue for editing based on credentials of the user;
receive user input indicative of one or more modifications to the draft issue; and
modify the published issue based on the one or more modifications to the draft issue indicated. 

18.	 (previously presented)  The cloud-based publishing system of claim 17, wherein the draft issue comprises a draft table of contents indicative of the one or more articles, wherein the processing circuitry is configured to update the draft table of contents based on the published issue after receiving the request to unlock the draft issue for editing.

19.	 (currently amended)  A method for providing digital issues of digital content, the method comprising:
generating, via processing circuitry, a draft issue;
adding, via the processing circuitry and to a first set of data indicative of a plurality of draft articles in the draft issue, at least one issue-specific article to the draft issue and at least one issue-independent article to the draft issue, wherein the issue-specific article only exists in the draft issue and the issue-independent article is configured to exist outside of the draft issue, wherein the first set of data comprises an article classification and a table of contents indicator for the issue-specific article and each draft article of the plurality of draft articles, wherein the article classification is indicative of whether the issue-specific draft article or a respective draft article of the plurality of draft articles is a feature article, regular article, or advertisement, wherein the table of contents indicator is indicative of whether the issue-specific draft article or the respective draft article of the plurality of draft articles is to appear in tables of contents;
determine, based on the table of contents indicator of the issue-specific article and each draft article of the plurality of draft articles, a subset of articles, selected from the issue-specific article and the plurality of draft articles, having a table of contents indicator indicative that the respective draft article is to appear in the tables of contents;
generate a draft table of contents for the draft issue, the draft table of contents comprising an indication of the subset of the plurality of draft articles;
generating, via the processing circuitry, a published issue comprising: 
a second set of data different than the first set of data, wherein the second set of data is indicative of the plurality of draft articles, the at least one issue-specific article, and the at least one issue-independent article; and
a published table of contents generated based on the draft table of contents, wherein the draft issue is maintained after generating the published issue; and
causing, via the processing circuitry, the published issue to be provided to an electronic device
after providing the published issue to the one or more electronic devices, providing, via the processing circuitry, an updated published issue to the one electronic device based on a user input to modify the draft issue.

20.	(previously presented)  The method of claim 19, comprising:
receiving user input indicative of a modification to an outside article different from the at least one issue-independent article and the at least one issue-specific article, wherein the outside article comprises an article published outside of the published issue for public consumption;
determining that the outside article is related to one or more of the at least one issue-independent article; and
	modifying a portion of the second set of data determined to be related to the one or more of the at least one issue-independent article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144